Case 1:19-cv-00434-CFC-CJB Document 273 Filed 09/18/20 Page 1 of 3 PageID #: 17281




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN                     )
 BIOTECH, INC.                                     )
                                                   )
                Plaintiffs,                        )
                                                   )
                          v.                       ) C.A. No.: 19-434-CFC-CJB
                                                   )
 ALVOGEN PINE BROOK LLC and NATCO                  )
 PHARMA LTD.,                                      )
                                                   )
                Defendants.                        )

         DEFENDANTS’ STIPULATED AND [PROPOSED] ORDER REGARDING

                                         INFRINGEMENT

         Defendants Alvogen Pine Brook LLC and Natco Pharma Ltd. (“Defendants”), by their

  undersigned counsel, hereby stipulate and agree, as follows:

         WHEREAS Pharmacyclics has represented that it owns United States Patent Nos.

  8,008,309 (the ’309 Patent”); 8,754,090 (“the ’090 Patent”); 9,725,455 (“the ’455 Patent”);

  10,106,548 (“the ’548 Patent”); and 10,125,140 (“the ’140 Patent”) (collectively, the

  “Pharmacyclics/Janssen Patents”);

         WHEREAS Defendants represent that Alvogen has filed Abbreviated New Drug

  Application No. 212763 (“ANDA”) seeking approval from the U.S. Food and Drug

  Administration (“FDA”) to engage in the commercial manufacture, use, and/or sale of 140 mg,

  280 mg, 420 mg, and 560 mg ibrutinib tablets, and for Alvogen’s associated labeling, that is the

  subject of this action (“Alvogen’s ANDA Products”) before the expiration of the

  Pharmacyclics/Janssen Patents;

         WHEREAS on February 3, 2020, the Court issued a Claim Construction Order, construing

  certain terms of the patents at issue, including the Pharmacyclics/Janssen Patents (D.I. 168);
Case 1:19-cv-00434-CFC-CJB Document 273 Filed 09/18/20 Page 2 of 3 PageID #: 17282




         NOW THEREFORE, Defendants, their successors, and assigns hereby stipulate that:

         1.      In view of the Court’s Claim Construction Order, Defendants stipulate that the

  filing of Alvogen’s ANDA seeking approval from FDA to engage in the commercial manufacture,

  use and/or sale of Alvogen’s ANDA Products infringes the following claims: claim 10 of the ’309

  Patent; claim 2 of the ’090 Patent; claims 5 and 12 of the ’455 Patent; claims 18-19 of the ’548

  Patent; and claim 4 of the ’140 Patent under 35 U.S.C. § 271(e) (collectively, the “Stipulated

  Claims”), provided that the claim is not proven invalid or unenforceable.

         2.      If approved by the FDA, in view of the Court’s Claim Construction Order,

  Defendants stipulate that the commercial manufacture, use and/or sale of Alvogen’s ANDA

  Products in the United States would infringe claim 10 of the ’309 Patent; claim 2 of the ’090 Patent;

  claims 5 and 12 of the ’455 Patent; and claims 18-19 of the ’548 Patent; and claim 4 of the ’140

  Patent, provided that the claim is not proven invalid or unenforceable.

         3.      This Stipulated Order is not a final judgment on Plaintiffs’ claims for patent

  infringement, as Defendants’ defenses remain to be litigated, and nothing in this Stipulated Order

  shall be construed as an admission of any future likelihood of success on the merits with respect

  to any future proceeding.

         4.      This Stipulated Order is without prejudice to Defendants’ right to appeal the Claim

  Construction Order or any prior or future Order issued by the Court once a final appealable

  judgment in this action is entered.




                                                   2
Case 1:19-cv-00434-CFC-CJB Document 273 Filed 09/18/20 Page 3 of 3 PageID #: 17283




                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP


                                      /s/ James L. Higgins
                                   ______________________________________
                                   Melanie K. Sharp (No. 2501)
                                   James L. Higgins (No. 5021)
                                   Steven W. Lee (No. 6676)
                                   1000 North King Street
                                   Wilmington, DE 19801
                                   (302) 571-6600
                                   msharp@ycst.com
                                   jhiggins@ycst.com
                                   slee@ycst.com

                                   Attorneys for Alvogen Pine Brook LLC and Natco
                                   Pharma Ltd.
  Dated: September 18, 2020




        SO ORDERED this _________ day of ______________, 2020.



                                              United States District Judge




                                          3
